966 F.2d 1445
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Jorge Joaquin GUTIERREZ-LARA, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Jorge Joaquin GUTIERREZ-LARA, Defendant-Appellant.
Nos. 91-7312 & 91-7330
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 12, 1992

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CR-89-164-A, CA-91-1345-AM)
Jorge Joaquin Gutierrez-Lara, Appellant Pro Se.
Scott Frederickson, Office of the United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Jorge Joaquin Gutierrez-Lara appeals from the district court's orders which denied his "Motion for New Trial or Release" and his 28 U.S.C. § 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Gutierrez-Lara, Nos.  CR-89-164-A, CA-91-1345-AM (E.D. Va.  Sept. 23, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's "Motion for Access [to] the Records."